DETAILED ACTION
	This Office action is responsive to communication received 09/13/2021 – Election. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9 and 14-20) in the reply filed on 09/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
	Claims 1-20 remain pending. 
	Claims 10-13 have been withdrawn from consideration.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,350,468. Although the claims at issue are not identical, they are not patentably distinct from each other because, on the one hand, the claims of the ‘468 are more specific than the instant claims and therefore encompass the limitations of instant claims 1 and 2.  For example, the claims of the ‘468 patent further require wherein a heel portion of the perimeter edge is unsupported by the ledge when the striking face is in a neutral position.   On the other hand, while the claims of the ‘468 patent do not require “at least one of a composite material, fiberglass, and carbon fiber” (claim 1) nor the “perimeter In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,350,468 in view of Hebreo (USPN 9457241, cited by applicant).  To have modified the claimed invention of the ‘468 patent to include the features “a release agent is interposed between said striking face and said inner wall to reduce friction therebetween” (claim 4) to provide a means for the striking face and the inner wall to move relative to provide enhanced energy transfer between the striking plate and the inner wall during impact with a golf ball would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Hebreo, which shows it to be old in the art to use a lubricant (i.e., a release agent) between the striking  face and an inner wall adjacent the rear of the striking face (i.e., col 4, line 64 through col. 5, line 31), so that the face is allowed to deflect with respect to the inner wall and dissipate any shear stress created during golf ball impact. 
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,350,468 in view of Huang (USPN 7,528,628).  To have modified the claimed invention of the ‘468 patent to include the  in view of the patent to Huang, which shows it to be old in the art to provide a striking face (2) with a perimeter wall (21) that is seated around a periphery of a main club head body (1) such that a ledge is provided along portions of the toe, sole and topline of the main body (but not the heel portion), as shown in Fig. 1 of Huang, with the heel portion including a support wall (13) that enables the striking face to smoothly engage the heel portion and form a flush fitting appearance between the outer portions of the striking surface and the heel portion. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,350,468 in view of Mimeur (USPN 5,766,092).  To have modified the claimed invention of the ‘468 patent to include the features “a rear opening defined in a rear portion of said club head body opposite said striking face, and wherein said rear opening is adapted to receive said inner wall therethrough” (claim 9) in order to more conveniently introduce the inner wall, for example, in a molten state, into the interior cavity of the club head during the manufacturing process would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Mimeur, which shows it to be old to include an aperture (120), as shown in Fig. 5 of Mimeur, for the purpose of enabling a composite material in its molten state to be introduced within the club head body so as to form an inner wall portion directly behind the striking face, wherein the molten state of the composite material (4) will harden and as such the inner wall will have been introduced within the club head body via an opening in the rear of the club head body. 

Further Notes on Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the USPNs listed herein below, conflict, or do not conflict, with the claims of the instant application.
USPNs: 10065088; 10343037; 10507366; and 10737151

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 14-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mimeur (USPN 5,766,092). 
As to claim 14, see the annotated version of Fig. 5 of Mimeur herein below, which shows a golf club head comprising: a striking face (10); and a golf club head body (1) comprising: a contact rim (i.e., col. 3, lines 50-52) at least partially supporting said striking face (10), wherein said striking face (10) is secured to said golf club head body (1) proximate said contact rim along at least a sole portion and a topline portion (i.e., Fig. 4) of said golf club head body (1); an inner wall (4) comprising at least a composite material (i.e., col. 3, lines 7-9); and an opening (120) defined in said golf club head body (1) and adapted to receive said inner wall there through (i.e., Fig. 5), wherein a rear surface of said inner wall is supported by said golf club head body and reinforces said striking face (1), and at least a portion of a front surface of said inner wall is in contact with a rear surface of said striking face (i.e., see Figs. 2, 2a, 3 and 5).


    PNG
    media_image1.png
    597
    1091
    media_image1.png
    Greyscale

As to claim 15, said opening is a toe opening defined in a toe portion of said golf club head body, and said golf club head further comprises a toe cap (i.e., col. 4, lines 47-50) adapted to capture and retain said inner wall by enclosing said toe opening.  See annotated Fig. 7, below:  
	
    PNG
    media_image2.png
    638
    579
    media_image2.png
    Greyscale

As to claim 16, said golf club head body (1) further comprises a ledge extending from said contact rim toward an interior of said golf club head body (1) along said sole portion, (11) said toe portion (13), and said topline portion (5) of said golf club head body (1), wherein said ledge is spaced from said rear surface of said striking face (10) so as to define a gap that is completely filled by said inner wall (40), and wherein said ledge supports a perimeter edge of said inner wall (40) along said sole portion, said toe portion, and said topline portion (i.e., the ledge surrounds the perimeter, as shown in Fig. 4) so as to mechanically lock said inner wall in place.  See annotated Fig. 3a, below:

    PNG
    media_image3.png
    559
    611
    media_image3.png
    Greyscale

As to claim 17, with reference to annotated versions of Figs. 3a and 5 herein above, said golf club head body (1) further comprises: a ledge extending from said contact rim toward an  interior of said golf club head body along a sole portion, a toe portion, and a topline portion of said golf club head body, said ledge spaced from said rear surface of said striking face (10) so as to define a gap; and a perimeter support member (i.e., the foam filler in the cavity 2 serves as a perimeter support portion that supports the inner wall material and comprises an expanded plastic material; see col. 3, lines 15-20), interposed between said inner wall and said ledge proximate said topline portion, said toe portion, and said sole portion, wherein said inner wall and said perimeter support member completely fill said gap so as to mechanically lock said inner wall in place. 
As to claim 18, said opening is a rear opening (120) defined in a rear portion of said golf club head body (1) opposite said striking face (10), and wherein said inner wall (4) is configured to only pass through said rear opening in an uncured state (i.e., col. 3, lines 60-66).
As to claim 19, with reference to annotated versions of Figs. 3a and 5 herein above, said golf club head body (1) further comprises: a ledge extending from said contact rim toward an interior of said golf club head body along a sole portion, a toe portion, and a topline portion of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mimeur (USPN 5,766,092) in view of Stites (USPN 8,608,585).  Mimeur lacks the features a support arm that extends from a back portion of said golf club head body; and a deformable member interposed between said support arm and said inner wall, wherein said support arm applies a compressive force through said deformable member and said inner wall to said striking face to mechanically lock said inner wall in place.  Stites shows an arrangement, in an iron-type club head, wherein a brace or support arm (1006A) is located rearwardly of an inner surface of the striking plate and wherein an intermediate member (i.e., contact portion 1044) is located between the brace or support arm (1006A) and the rear surface of the head to enable adequate support of the face, but also allow the face to exhibit desirable flexing to absorb a golf ball impact.  See col. 19, lines 1-37 and Fig. 10C in Stites.  In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Mimeur by further including a support arm and deformable member to the rear of the striking face (10), as there would have been a reasonable . 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Here, the prior art of record does not show, suggest or otherwise render obvious the inclusion of all of the combined limitations of claims 1, 5 and 6 together with the particulars of the first, second and third depths of the heel wall, as specifically set forth in claim 7. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Huang;
Wall (142) and Fig. 2 in Cheng;
See the toe opening in Figs. 3, 4 in Hou;
Fig. 1 in Hsieh (‘342);
Figs. 2 and 7 in Morin;
Note Figs. 2 and 6b and the connection at numeral (21) near the heel portion in Takechi;
Fig. 1 in Liu; 
Fig. 6A in Tsai;
Fig. 2 in Yoneyama;
Hou shows a peripheral edge extending from the strike face;
Lo shows a heel portion with a sole-to-top bar adjacent the edge of the strike face;
Fig. 3 in Chen (‘575);

Fig. 1 in Hou (‘179);
Note the opening and the appropriate closure plug in the toe portion of Tseng;
Note closure (19) in the toe portion of Imamoto;
Fig. 2 in Chen (‘156);
Fig. 1 in Gilbert;
Fig. 7 in Kii;
Figs. 6B, 6C in Vrska;
Fig. 2D and 3D in Snyder;
Fig. 8B in Takechi (‘040);
Fig. 3A in Tsai (‘136);
Fig. 3 in Chen (‘188).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/
Primary Examiner, Art Unit 3711